The warrant is so materially defective, in not stating the time when, and place where, the offense was committed, as well as in the description of the offense, so as to bring it within the words of the law, under which it is said the proceedings have been had; together with the other proceedings therein, being altogether illegal. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the plaintiff recover of the defendant his cost in this behalf expended-